      Case: 1:20-cv-01799-CAB Doc #: 19 Filed: 09/15/21 1 of 3. PageID #: 796




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

DAVID HILL,                      )                          CASE NO. 1:20CV1799
                                 )
             Petitioner,         )                          SENIOR JUDGE
                                 )                          CHRISTOPHER A. BOYKO
        vs.                      )
                                 )
CHARMAINE BRACY, Warden,1 et al. )                          MEMORANDUM OF
                                 )                          OPINION AND ORDER
             Respondents.        )

CHRISTOPHER A. BOYKO, S.J.:

        This matter is before on the court on Magistrate Judge William H. Baughman, Jr.’s

Report and Recommendation (Doc. 15) to grant Respondents’ Motion to Transfer (Doc. 9) and to

dismiss as moot Petitioner’s Motion to Dig Beneath Allegations (Doc. 5) and Motion for a More

Definitive Statement (Doc. 11). The Magistrate Judge also recommended that the Court

substitute Respondents to reflect the change of Wardens at Trumbull Correctional Institution.

Ultimately, the Magistrate Judge recommended the Court transfer Petitioner’s Petition for Writ

of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 1) to the Sixth Circuit for authorization to file a

second or successive habeas application. Objections to the Report and Recommendation were

due by September 14, 2021. Petitioner has not filed an objection to the Report and

Recommendation and there is no indication that Petitioner did not receive the Report and

Recommendation.



1
 The new warden at Trumbull Correctional Institution is Charmaine Bracy and thus the proper Respondent in this
case. (https://drc.ohio.gov/tci, last accessed September 15, 2021).
      Case: 1:20-cv-01799-CAB Doc #: 19 Filed: 09/15/21 2 of 3. PageID #: 797




       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. Fed. R. Civ. P. 72(b)(2).

Petitioner has failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Instead of filing an Objection, Petitioner filed three procedural motions: 1) Motion to

Give Notice of a New Warden (Doc. 16); 2) Motion for Status Confirmation and Appointment of

Counsel (Doc. 17); and 3) Motion Attaching Notarized Documents demonstrating the State

Court’s concealment of information (Doc. 18). The Court GRANTS Petitioner’s Motion to

substitute Respondent Bracy for Respondent Eppinger, in agreement with the Magistrate Judge’s

recommendation. But for the similar reasons the Magistrate Judge outlines in his

Recommendation for the treatment of Petitioner’s other pending Motions (Docs. 5 & 11), the

Court DENIES AS MOOT Petitioner’s Status Motion (Doc. 17) and Document Motion (Doc. 18).

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

(Doc. 15); GRANTS Respondents’ Motion to Transfer (Doc. 9); TRANSFERS Petitioner’s Petition

to the Sixth Circuit for authorization to file a second or successive petition; and DENIES AS

MOOT Petitioner’s Motion to Dig Beneath Allegations (Doc. 5) and Motion for a More

Definitive Statement (Doc. 11).

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of




                                                   2
     Case: 1:20-cv-01799-CAB Doc #: 19 Filed: 09/15/21 3 of 3. PageID #: 798




appealability. 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Rule 11 of Rules Governing §

2254 Cases.

       IT IS SO ORDERED.

                                           s/ Christopher A. Boyko
                                           CHRISTOPHER A. BOYKO
                                           Senior United States District Judge

Dated: September 15, 2021




                                               3
